United States Court of Appeals
                     For the First Circuit


No. 07-1367

 ACA FINANCIAL GUARANTY CORPORATION; DRYDEN NATIONAL MUNICIPALS
     FUNDS, INC.; JOHN MOORE; LOIS MOORE; SMITH BARNEY INCOME
FUNDS/SMITH BARNEY MUNICIPAL HIGH INCOME FUND; T. ROWE PRICE TAX-
                    FREE HIGH YIELD FUND, INC.,

                     Plaintiffs, Appellants,

                  DENISE MCKEOWN; ROBERT LUTTS,

                           Plaintiffs,

                               v.

   ADVEST, INC.; KAREN SUGHRUE; GARRY CRAGO; JEAN CHILDS; PAULA
EDWARDS COCHRAN; G. DAVIS STEVENS, JR.; JULIA DEMOSS; WILLIAM R.
DILL; LESLIE A. FERLAZZO; JOYCE SHAFFER FLEMING; ERIC W. HAYDEN;
CATHERINE CHAPIN KOBACHER; ANNE MARCUS; CELESTE REID; RICHARD J.
 SHEEHAN, JR.; JOSEPH SHORT; GREGORY E. THOMAS; SUSAN K. TURBEN;
                         DONALD W. KISZKA,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on January 10, 2008 is
amended as follows:

     On page 40, replace footnote 13 with the following new
footnote: "These comments are case specific. We do not suggest
that there is any special rule for scienter for not-for-profit
institutions. Indeed, such institutions have been sued in the
past on price fixing allegations. See United States v. Brown
Univ., 5 F.3d 658 (3d Cir. 1993)."

     On page 16, footnote 6, line 3, replace "Trustee's" with
"Trustees'"

     On page 44, line 16, replace "Secs." with "Sec."